Citation Nr: 1758691	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-05 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a pulmonary disorder, claimed as bronchial irritation and lung cancer.

2. Entitlement to a temporary total evaluation due to treatment for bronchial irritation requiring convalescence. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to April 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge (VLJ) in January 2017.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  While the Board sincerely regrets the delay, the Veteran's claims are remanded for further development in accordance with VA's duty to assist.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claims are afforded every consideration.

The Veteran asserts that his lung cancer was caused by years of inhaling JP-4 fumes and/or from exposure to paint fumes while painting a room in August 2002 during service.  See August 2013 DRO Hearing; January 2017 Board Hearing.  The Veteran notes that his symptoms began in 2002 and continued through 2008 when a CT scan revealed pulmonary nodules.  See December 2010 Notice of Disagreement; August 2013 Veteran's Correspondence; January 2017 Board Hearing.  

The Veteran was afforded a VA C&P examination in September 2010.  The examiner did not find a relationship between the Veteran's lung cancer and service in part due to a lack of noted recurrent symptoms from 2002 until 2008.  The Veteran was afforded another VA C&P examination in January 2015.  The examiner found that there was no objective evidence showing a causal relationship between jet fuel exposure and lung cancer. 

While the Board acknowledges the negative medical opinions of record, the Board does not find them to be adequate as they did not address the Veteran's lay assertion of experiencing and seeking treatment for the same chest symptoms from 2002-2008.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that a VA opinion was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide a negative opinion).  In addition, the September 2010 and January 2015 VA examiners did not provide adequate rationales for their opinions, so much as render a conclusion to the question of a relationship to service connection.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion"); 38 C.F.R. § 4.2 (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  Accordingly, remand is required in order to obtain an additional medical opinion.

In addition, during his January 2017 Board hearing, the Veteran's representative noted that the August 2004 VA C&P examination report is no longer associated with the file.  See January 2017 Board Hearing; see also December 2004 Rating Decision.  Accordingly, on remand the RO should obtain the Veteran's original VA C&P examination report and associate it with the claims file.  Furthermore, as the case must be remanded, an attempt should be made to obtain the Veteran's updated medical treatment records.  

The claim of entitlement to a temporary total evaluation due to treatment for bronchial irritation requiring convalescence is deferred, as it is inextricably intertwined with the claim for service connection for a pulmonary disorder.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete treatment records from the National Health System in the United Kingdom, dated from April 2004 June 2007.  

2.  Make arrangements to obtain a copy of the Veteran's VA examination report, dated August 3, 2004.  See RO Rating Decision, dated December 7, 2004.  Of note, the Veteran states that this examination was conducted under the VA Foreign Medical Program in London by Dr. M.H. Ornstein.

3.  Make arrangements to obtain the Veteran's complete treatment records from Brooke Army Medical Center, dated from September 2010, forward.

4.  Thereafter, schedule the Veteran for VA pulmonary examination.  The entire claims file and a copy of this REMAND must be made available to the examiner for review.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  The examination should include any diagnostic testing or evaluation deemed necessary by the examiner.



After reviewing the file, obtaining a complete history pertinent to the Veteran's lung disorder, and examining the Veteran, the examiner must render an opinion as to the following:

Whether it is at least as likely as not (50 percent or greater probability) that any pulmonary disorder, to include lung cancer, had its clinical onset during active service or is related to any incident of service, to include inhaling JP-4 fumes, aircraft exhaust, and/or paint fumes?

In providing this opinion, the examiner should consider and address the following:

* The service treatment records, including those dated in August 2002 showing treatment for respiratory complaints; 

* The January 15, 2008 and January 24, 2008, treatment records from Wilford Hall Medical Center showing the Veteran's complaints of chest pain and shortness of breath, as well as a comparison of the in-service chest x-ray dated August 5, 2002 with the post-service January 15, 2008 chest x-ray showing mild bilateral subsegmental atelectasis and an impression of "no significant change"; 

* The April 2, 2008 CT of the chest showing numerous pulmonary nodules, with the largest measuring 10 mm; and   

* The Veteran's statements that he experienced the same respiratory symptoms from the time he was in the military in 2002 until after service in 2008 when a CT scan revealed pulmonary nodules.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.  In this regard, the examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran regarding symptomatology must be specifically acknowledged and considered in formulating any opinions concerning the onset of his disability.  If the examiner rejects the Veteran's reports regarding the onset of his lung symptoms, the examiner must provide a reason for doing so.

5.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




